EXHIBIT 99.1 In re Washington Mutual, Inc., et al. Case No. 08-12229 (MFW) OFFICE OF THE UNITED STATES TRUSTEE - REGION 3 POST-CONFIRMATION QUARTERLY SUMMARY REPORT This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor. Debtor's Name:Washington Mutual, Inc., et al Bank: Various Bankruptcy Number:08-12229 (MFW) Account Number:Various Date of Confirmation:February 23, 2012 Account Type:Various Reporting Period (month/year): April 1, 2013 through June 30, 2013 Beginning Cash Balance: $ 281,254,881 All receipts received by WMI Liquidating Trust (“Trust”) on behalf of the Debtors: Cash Sales / Interest: $ 3,049,020 Collection of Accounts Receivable: $ 0 Proceeds from Litigation / Settlement: $ 0 Sale of Debtor’s Assets: $ 2,701,473 Other Cash Receipts /Transfers: $ 160,396 Total of cash received: $ 5,910,889 Total of cash available: $ 287,165,770 Less all disbursements or payments (including payments made under the confirmed plan) made by the Trust: Disbursements made under the plan, excluding the administrative claims of bankruptcy professionals: $ 44,870,093 Disbursements made pursuant to the administrative claims of bankruptcy professionals: $ 9,139,324 All other disbursements made in the ordinary course: $ 1,169,149 Total Disbursements $ 55,178,566 Ending Cash Balance: $ 231,987,204 Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is trueand correct to the best of my knowledge and belief. 7/30/13 /s/ John Maciel Chief Financial Officer Date Name/Title WMI Liquidating Trust June 2013 Quarterly Summary Report UNAUDITED TABLE OF CONTENTS Page Description 1 Background/Disclaimer 3 Schedule of Cash Receipts and Disbursements - Quarterly 4 Schedule of Cash Receipts and Disbursements - Cumulative 5 Statement of Net Assets in Liquidation (Balance Sheet) 6 Statement of Changes in Net Assets in Liquidation (Income Statement) 7 Notes to the Financial Statements 11 Rollforward of Liquidating Trust Interests 12 Next Dollar Analysis June 30, 2013 13 Next Dollar Analysis Projected LTI Balance after August 1, 2013 Distributions 14 Rollforward of Disputed Claims Reserve BACKGROUND / DISCLAIMER This Quarterly Summary Report ofWMI Liquidating Trust (the “Trust”), as successor-in-interest to Washington Mutual, Inc. (“WMI”) and WMI Investment Corp. (together referred to as the “Debtors”), to the United States Bankruptcy Court for the District of Delaware (“Bankruptcy Court”) covering the period from April 1, 2013 through June 30, 2013, was prepared solely for the purpose of complying with the quarterly operating guidelines as described in the Chapter 11 Trustee Handbook, United States Department of Justice, May 2004 in accordance with 28 U.S.C. §1746(2).This Quarterly Summary Report is limited in scope, covers only a limited time period, and is not intended to serve as a basis for investment in any security of any issuer.This Quarterly Summary Report was prepared in accordance with liquidation basis accounting.The financial data reflected in this document were not audited or reviewed by an independent registered public accounting firm and are subject to future adjustment and reconciliation.Given its special purpose and limited scope, this report does not include all adjustments and notes that would be required to be reported in accordance with U.S. Generally Accepted Accounting Principles as adopted by the Financial Accounting Standards Board (“FASB”).Results set forth in the Quarterly Summary Report should not be viewed as indicative of future results.This disclaimer applies to all information contained herein. On September 26, 2008 (the “Petition Date”), the Debtors commenced voluntary cases under Chapter 11 of title 11 of the United States Code with the Bankruptcy Court.Prior to the Petition Date, on September 25, 2008, the Director of the Office of Thrift Supervision appointed the Federal Deposit Insurance Corporation (the “FDIC”) as receiver for Washington Mutual Bank (“WMB”), a subsidiary of WMI, and advised WMI that the receiver was immediately taking possession of WMB’s assets.Immediately after its appointment as receiver, the FDIC sold substantially all the assets of WMB, including the stock of Washington Mutual Bank fsb, to JPMorgan Chase Bank, National Association (“JPMC”), pursuant to that certain Purchase and Assumption Agreement, Whole Bank, dated as of September 25, 2008. The Bankruptcy Court confirmed the Seventh Amended Joint Plan of Affiliated Debtors Pursuant to Chapter 11 of the United States Bankruptcy Code that the Debtors filed with the Bankruptcy Court on December 12, 2011 (and as subsequently amended and modified from time to time, the “Plan”), by order, dated February 23, 2012, (the “Confirmation Order”) [D.I. 9759].After the satisfaction or waiver of the conditions described in the Plan, the transactions contemplated by the Plan were consummated on March 19, 2012 (the “Effective Date”), and, on March 23, 2012, the Debtors made initial distributions to creditors pursuant to the Plan (the “Initial Distribution”).WMI emerged on the Effective Date as a newly reorganized company, WMI Holdings Corp. (“Reorganized WMI”). In addition, the Plan provided for the creation of the Trust, which was formed on March 6, 2012, pursuant to the execution of the liquidating trust agreement dated as of March 6, 2012, by and among the Debtors, William C. Kosturos, as the liquidating trustee (the “Liquidating Trustee”), and CSC Trust Company of Delaware, as the Delaware resident trustee (as amended, the “Liquidating Trust Agreement”).On or shortly after the Effective Date, certain of the Debtors’ assets were transferred to the Trust for the benefit of those stakeholders who were not paid in full in the Initial Distribution or whose claims remain disputed.The Trust is a successor-in-interest to the Debtors pursuant to the Plan and the Liquidating Trust Agreement.The Trust has an initial term of three years from the Effective Date, subject to extension for up to an additional three years (subject to certain limited exceptions) with the approval of the Bankruptcy Court. As the successor-in-interest to WMI, the Trust bears the responsibility for future reporting to the Bankruptcy Court.The Trust reports in accordance with liquidation basis accounting, which requires the reporting entity to report its assets and liabilities based on net realizable values, or the cash the Trust expects to receive for its assets.For purposes of the Quarterly Summary Reports, management has used the fair market values assigned to the assets for tax reporting purposes.Valuation of assets requires management to make difficult estimates and judgments.Management used the services of an independent valuation firm to make its estimates for select assets. Estimates necessarily require assumptions, and changes in such assumptions over time could materially affect the results.Due to the inherently uncertain nature of estimates and the underlying assumptions, the actual cash to be received by the Trust from liquidation of assets and liabilities will likely be different than reported.Ongoing adjustments and reconciliations will be reflected in future Quarterly Summary Reports filed with the Bankruptcy Court (which the Trust files with the U.S. Securities and Exchange Commission, or “SEC”, under cover of Form 8-K), and in the 1 Trust’s modified annual report on Form 10-K filed with the SEC for its fiscal year ending December 31, 2012 on April 1, 2013. The information provided in the notes to the financial statements is provided to offer additional information to the readers of this report.However, the information is not complete and should be read in conjunction with the Plan and Disclosure Statement.In addition, readers are encouraged to visit the Trust’s website at www.wmitrust.com, which contains a link to the Trust’s filings with the SEC. 2 WMI Liquidating Trust June 2013 Quarterly Summary Report - UNAUDITED Schedule of Cash Receipts and Disbursements Quarterly For the Quarter ended June 30, 2013 Cash Litigation Reserve Disputed Claim Cash Restricted Cash Total Beginning Cash - March 31, 2013 $ Receipts Interest /Investment Income Received 5 - Treasury Bill accretion - - Sale / Monetization of Debtor's assets - - - Collection of tax receivable - Proceeds from Litigation - Proceeds from run-off notes - - Distribution from subsidiaries - - - Reimbursement for tax professional fees - Other receipts - - Total Receipts - - Transfers Disallowance of disputed claims - ) - - Allowance of disputed claims - ) - Allowance of unreserved claims ) - - - Distribution to disputed Liquidating Trust Interests ) - - - Claims disallowed for non-release - - - Other transfers - - ) - Total transfers ) - - Disbursements/Payments Disbursements to allowed claimants Disbursements to Liquidating Trust Interests - - ) Disbursements to newly released / allowed claims - - - Other disbursements to allowed claimants (taxes, releases, etc) - Disbursements made for bankruptcy expenses For services prior to the effective date - For services after the effective date - - Disbursements in ordinary course: Salaries and benefits - - - Travel and other expenses - - - Occupancy and supplies - - - Other outside services - - - Other disbursements - - - Trust Advisory Board fees and expenses - - - Disbursements in ordinary course - - - Total Disbursements - Ending Cash and Cash Equivalants $ 3 WMI Liquidating Trust June 2013 Quarterly Summary Report - UNAUDITED Schedule of Cash Receipts and Disbursements Cumulative From the Effective Date through June 30, 2013 Cash Litigation Reserve Disputed Claim Cash Restricted Cash Total Beginning Cash - Effective Date $ Receipts Interest /Investment Income Received - 54 Treasury Bill accretion - - Sale / Monetization of Debtor's assets - - - Proceeds from run-off notes - - Distribution from subsidiaries - - - Reimbursement for tax professional fees - - - Other receipts - Total Receipts - Transfers Disallowance of disputed claims - ) - - Allowance of disputed claims - - ) - Allowance of unreserved claims ) - - - Distribution to disputed Liquidating Trust Interests ) - - - Claims disallowed for non-release - ) - Other transfers - - ) - Total transfers - ) - Disbursements/Payments Disbursements to allowed claimants Disbursements to Liquidating Trust Interests - - ) Disbursements to newly released / allowed claims - - - Other disbursements to allowed claimants (taxes, releases, etc) - - Disbursements made for bankruptcy expenses For services prior to the effective date - - - For services after the effective date - - Disbursements in ordinary course: Salaries and benefits - - - Travel and other expenses - - - Occupancy and supplies - - - Other outside services - - - Other disbursements - - - D&O Insurance - - - Trust Advisory Board fees and expenses - - - Disbursements in ordinary course - - - Total Disbursements - Ending Cash and Cash Equivalants $ 4 WMI Liquidating Trust June 2013 Quarterly Summary Report - UNAUDITED Statements of Net Assets in Liquidation (Liquidation Basis) 6/30/2013 Effective Date Assets: Cash and cash equivalents $ $ Cash held in reserve for litigation costs Cash held in reserve for disputed claims Other restricted cash Total cash and cash equivalents Income tax receivable WMI runoff notes WMI runoff notes (held in Disputed Claims) Investment in subsidiaries Prepaid expenses Other assets Total assets $ $ Liabilities: Pre-effective date liabilities $ $ Cash held for allowed claimants Estimated costs to operate trust Accounts payable Accrued wages and benefits Other accrued liabilities Accrued liabilities - DCR - Total liabilities Net assets in liquidation: Net assets subject to disputed claims Net assets available to Liquidating Trust Interests Total net assets Total liabilities and net assets $ $ 5 WMI Liquidating Trust June 2013 Quarterly Summary Report - UNAUDITED Statement of Changes in Net Assets in Liquidation (Liquidation Basis) Quarter Ended 06/30/2013 Cumulative to Date Net assets, beginning: $ Income Interest / Investment income - DCR Interest income - runoff notes Earnings / (Losses) from subsidiaries ) ) Recovery of/(Additional) pre-effective expense Other income / (Expense) ) Total income Expenses Payroll and benefits Occupancy and supplies Professional fees & services Other expenses Total operating expenses Change in reserve for costs to operate trust ) ) Litigation expenses Added / (Reduced) Expense Other items Allowed Claims ) ) Disbursements to Liquidating Trust Interests ) ) Other disbursements - ) - Total changes in Net Assets ) ) Net assets, ending $ 6 NOTES TO FINANCIAL STATEMENTS (Unless otherwise defined herein, all capitalized terms have the same meaning as defined in the Plan) Note 1:Establishing the Trust The Plan provides for the creation of the Trust.On or shortly after the Effective Date, certain of the Debtors’ assets were transferred to the Trust for the benefit of those stakeholders who were not paid in full in the Initial Distribution made on or about March 23, 2012 or whose claim was disputed or otherwise unresolved.The Trust is and will continue to be responsible for liquidating, converting to cash and distributing the Trust’s assets to the Trust’s beneficiaries.The beneficiaries have received, and will continue to receive, under certain circumstances as specified by the Plan, beneficial interests in the Trust in exchange for their unpaid Claims against or Equity Interests in the Debtors (“Liquidating Trust Interests” or “LTIs”).The LTIs are not transferable except by will, intestate succession or operation of law.The outstanding balance for LTIs as of June 30, 2013 is reported on the “Rollforward of Liquidating Trust Interests.” Creditors who held unpaid claims as of the Effective Date and who were projected to receive recoveries under the Plan as of such date, have received or will receive LTIs for their unpaid Allowed Claims entitling them to future distributions from or by the Trust in accordance with the subordination provisions of the Plan.If distributions from the Trust become available to creditors and Equity Interest holders who have not received LTIs, additional LTIs will be issued to effectuate future distributions. In addition, the Liquidating Trustee administers the Disputed Claims Reserve (“DCR”).Holders of claims who have not been allowed (or holders who have not provided the necessary tax forms) did not receive cash or LTIs as part of the Initial Distribution, and such assets were transferred to the DCR pending resolution of claims (or submission of the necessary tax forms).Since the Effective Date, the DCR balances have changed due to the disallowance and allowance of disputed claims as well as payment on behalf of LTIs held by the DCR. The Trust, as a liquidating trust, is intended to qualify as a grantor trust for U.S. federal and state income tax purposes. A grantor trust is generally not treated as a separate taxpaying entity (i.e., it is treated as a pass-thru entity); as such, we do not anticipate that the Trust will be subject to U.S. federal or state income taxation.See Note 4. Note 2:Liquidation Basis Accounting Given the liquidating nature of the Trust, management is reporting its financial statements using liquidation basis accounting, consistent with AICPA Statement of Position 93-3 (“SOP 93-3”).Liquidation basis accounting may be considered GAAP for entities that do not intend to continue as a going concern. Key elements of liquidation basis accounting as set forth in SOP 93-3 include: · Assets and liabilities should be reported at their net realizable values.The Trust is reporting the values consistent with the values used for tax purposes, which were based on estimates made by an independent valuation firm for select assets. · Instead of a balance sheet and income statement, the Trust provides a Statement of Net Assets in Liquidation and Statement of Changes in Net Assets in Liquidation.The Statement of Net Assets should report assets and liabilities at the amount of cash expected to be received or paid in liquidation.Such a report is inherently uncertain, as it is based on estimates and assumptions.The cash amounts actually received and paid could be materially different than the reported balances. · The costs expected to execute the liquidation should be recorded upfront.As of the Effective Date, the Trust recorded a liability for the $40.0 million on the Effective Date as provided by the Plan to operate the Trust.As of December 31, 2012, the Trust estimated that total expenses for the life of the Trust would be 7 $51.9 million.The Trust has incurred expenses of $34.3 million from the Effective Date through June 30, 2013, including the expenses during the quarter of $4.4 million.The liability balance as of June 30, 2013 is $17.5 million. Note 3:Distributions to LTI Holders The Plan and Liquidating Trust Agreement provides direction that the Liquidating Trustee will make distributions on at least a quarterly basis, subject to certain exceptions. The next quarterly Distribution Date is August 1, 2013.The Trust is scheduled to distribute $6.1 million effective as of the Distribution Date.The primary sources for the August distribution are the receipt of $5.9 million on account of interest on, and a partial redemption of, First Lien Runoff Notes (as defined in the Plan) held by the Trust. The Trust received approximately $3.0 million of interest on the First Lien Runoff Notes during the period and approximately $2.9 million of the partial redemption on July 1. Note 4:Disputed Claims Reserve From and after the Effective Date, the Trust retains, for the benefit of each holder of a disputed claim, Cash, LTIs, and to the extent elected by such holder, Runoff Notes issued by Reorganized WMI, and any dividends, gains or income attributable in respect of any of the foregoing.The amounts retained are calculated as if each of the claims is an Allowed Claim in an amount equal to the lesser of (i) the liquidated amount set forth in the filed proof of Claim relating to such Disputed Claim, (ii) the amount in which the Disputed Claim shall be estimated by the Bankruptcy Court pursuant to section 502 of the Bankruptcy Code and constitutes and represents the maximum amount in which such Claim may ultimately become an Allowed Claim, and (iii) such other amount as may be agreed upon by the holder of such Disputed Claim and the Liquidating Trustee; provided, however, that the recovery by any holder of a Disputed Claim shall not exceed the lesser of (i), (ii) and (iii) above. Pursuant to the Plan and the Liquidating Trust Agreement, the Liquidating Trustee (A) treats the DCR as a “disputed ownership fund” governed by Treasury Regulation section 1.468B-9 (and will make any appropriate elections), and (B) to the extent permitted by applicable law, reports consistently with the foregoing for state and local income tax purposes.Accordingly, the DCR is a separate taxable entity for U.S. federal income tax purposes, and all distributions from such reserve are taxable to such reserve as if sold at fair market value.Any distributions from the DCR will be treated for U.S. federal income tax purposes as if received directly by the recipient from the Debtors on the original Claim or Equity Interest of such recipient. During the quarter ending June 30, 2013, approximately $45.1 thousand of cash held by the DCR on behalf of disputed claimants was released as unencumbered assets of the Trust. After giving effect to the transactions described above, on the Statement of Net Assets, as of June 30, 2013, DCR assets include cash of $177.1 million and $33.4 thousand of Runoff Notes (including interest).The DCR, by reason of its allocable ownership of LTI assets on behalf of disputed claimants, is entitled to a pro rata share of the remaining assets of the Trust.Assets of the DCR will be made available to the LTI holders in accordance with the Plan as and when disputed claims become disallowed.For further information regarding the DCR, see the “Rollforward of Liquidating Trust Interests” and the “Rollforward of Disputed Claims Reserve”. Note 5:Reserve for Litigation Costs The Plan required that the Trust set aside $20.0 million to potentially pursue recoveries from pending and future litigations (other than tax-related litigation) and to defend certain claims.Because it has not been determined whether and to what extent such funds will actually be used, the Trust did not, upon emergence, record a liability for such costs and the Trust will report costs as incurred.However, the Trust does report the cash as a separate line item on the Statement of Net Assets and the activity is disclosed on the Schedule of Cash Receipts and Disbursements.As of June 30, 2013, $2.9 million had been paid to litigation professionals and total costs incurred were $2.9 million. 8 Note 6:Taxes Pursuant to the Plan and the Global Settlement Agreement with JPMC and the FDIC, the Trust and JPMC will share in all future WMI net tax refunds on a 20% / 80% pro rata basis, respectively.There are numerous litigations and refunds remaining at the Federal and State tax levels.Total net refunds remaining are estimated to be between $200 and $600 million, of which the Trust would receive between $40 and $120 million.An escrow account was established to accumulate net tax refunds in accordance with the terms of the Global Settlement Agreement.Management’s current estimate of the Trust’s share of the net tax refunds is $96 million.There was no significant activity in the tax refund escrow account during the quarter and there are no scheduled distributions from the account. Note 7:Runoff Notes Pursuant to the Plan, Reorganized WMI issued Runoff Notes in the aggregate original principal amount of $130,000,000.00, maturing on the eighteenth (18th) anniversary of the Effective Date, bearing interest at a rate of thirteen percent (13%) per annum (payable in cash to the extent of available runoff proceeds or in kind through the capitalization of accrued interest at the rate of thirteen percent (13%) per annum to the extent runoff proceeds are unavailable).The repayment of the Runoff Notes is limited to certain proceeds from WM Mortgage Reinsurance Company Inc., which is a wholly-owned subsidiary of Reorganized WMI.On June 1, 2013, Reorganized WMI paid approximately $3.0 million of interest on the First Lien Runoff Notes.On May 30, 2013, the Trust was notified that Reorganized WMI had elected to make a payment-in-kind interest payment on the Second Lien Runoff Notes held by the Trust.Accordingly, the interest due on those notes was capitalized to the outstanding principal of the Second Lien Runoff Notes.The amount of interest such capitalized totaled $728.7 thousand. Pursuant to the Plan, creditors were entitled to elect a distribution of Runoff Notes in lieu of cash received on the Effective Date.To the extent that eligible creditors did not elect all of the Runoff Notes, any remaining balance of the Runoff Notes was transferred to the Trust. The Plan provides the conditions under which the Trust can distribute the Runoff Notes.As of June 30, 2013, the Trust owned $115.6 million of Runoff Notes (including paid-in-kind interest) at face amount and interest receivable of $1.2 million for the benefit of all LTI holders.In addition, the Trust (through the DCR) holds $33.4 thousand of Runoff Notes (including interest) on behalf of disputed claim holders who elected Runoff Notes in lieu of cash. In addition, Reorganized WMI redeemed approximately $2.9 million of First Lien Runoff Notes on July 1, 2013.The proceeds were included in the determination of the August 2013 distribution. Note 8:Disputed Equity Escrow In addition to the DCR, the Plan established a Disputed Equity Escrow to hold shares of Reorganized WMI common stock for distribution based on the resolution of disputed equity interests.A dismissal of disputed equity interests will result in a distribution to common shareholders of Reorganized WMI consistent with the allocation of, and manner of distribution of, common shares on the Effective Date.The shares and any cash distributed on behalf of the shares are held in a separate escrow account that is not recorded as an asset of the Trust.The Liquidating Trustee is the escrow agent for the Disputed Equity Escrow.The Disputed Equity Escrow is taxed in a similar manner to the DCR (see description above).All expenses of the Disputed Equity Escrow (other than taxes) are borne by the Trust.As of June 30, 2013, there were approximately 2.9 million shares of Reorganized WMI common stock in the Disputed Equity Escrow. 9 Note 9:Settlement of Employee Related Claims The Trust currently holds reserves for employee claims filed by 91 former employees of WMB or WMI, as the case may be.Several claims have been amended and reinstated during the quarter.As of July 30, 2013, the aggregate “as-filed” amount of these claims totaled approximately $140.2 million. On March 25, 2013, the Court ordered that the parties involved in litigating the employee related claims suspend discovery efforts while the parties enter into settlement negotiations in an effort to resolve these claims consensually. The Trust has negotiated settlements with 55 of these claimants, which settlements are at varying stages of applicable approvals and agreement on definitive documentation.The “as-filed” amount of the claims with pending settlements totals approximately $93.5 million.One individual settlement has received all applicable approvals and such settlement amount will be paid as part of the August 1 distribution.The remaining 54 settlements are still pending. With respect to the non-settling claimants, the Court recently ordered the parties to submit a proposed scheduling order to proceed with the litigation of these claims. 10 WMI Liquidating Trust June 2013 Quarterly Summary Report UNAUDITED Rollforward of Liquidating Trust Interests (1) Beginning 04/01/13 Post Effective Accretion Allowed Disallowed Disbursement Other Ending 06/30/13 06/30/13 - 08/01/13 Accretion Projected 08/01/13 Distribution Projected Ending Balance CCB (Tranche 3) (2) - - ) - ) PIERS (Tranche 4) (3) - Remaining Postpetition Interest Claim (Tranche 4) (4) - Allowed General Unsecured Claims (Tranches 2-4) - ) - ) LTI balances Current LTI holders - ) - ) LTI balances Disputed Claims (3) - - ) - ) TOTAL LTI Balances - ) - ) NOTES * Holders of Liquidating Trust Interests will receive statements of their individual LTI holdings outlining the respective rollforward activity through 08/01/13. 1) Liquidating Trust Interests are not issued to holders of subordinated claims and equity interests.Additional LTI's will only be issued to holders of subordinated claims and equity interests if proceeds exceed the face amounts issued to current LTI holders. 2) CCB balance excludes the LTI portion allocable to the common stock component of the CCB claim. 3) PIERS balance represents "Cap" established due to difference between Federal Judgment Rate and Subordinated Contractual Rates.The adjustment in the "Post Effective Accretion" column represents the FJR interest paid to the class partially offset by the subordination of PIERS to senior levels, increasing the "Cap", or in other words, the highest possible amount that PIERS holders can collect as of the date of this report. 4) A Claim by a holder of an Allowed Senior Notes Claim with respect to Floating Rate Notes against any of the Debtors or the Debtors’ estates for interest accrued during the period from the Petition Date up to and including the date of final payment of such Claim, in an amount equal to (a) such holder’s Postpetition Interest Claim minus (b) such holder’s Intercreditor Interest Claim. 11 WMI Liquidating Trust Next Dollar Analysis - LTI Balance as of June 30, 2013 Remaining Aggregate Distribution Distribution Description LTI Distribution Recipient (1) (2) Up to $22,948,258 Until LTI holders of CCBs claims are paid in full CCB CUSIPs 96.32% General Unsecured Claims 3.68% $22,948,259 - $79,857,629 Until Debtor begins to pay actual post-petition interest as General Unsecured Claims 3.58% opposed to by reason of contractual subordination PIERS CUSIPs 96.42% $79,857,630 - $316,779,612 Until LTI holders of Remaining Post-Petition Interest, PIERS and GUC are paid in full Remaining Post Petition Interest Claim Senior Floating 19.61% General Unsecured Claims 3.58% PIERS CUSIPs 76.81% NOTES: The percentages represent the percentage of each incremental distributed dollar each group would receive.The percentages represent the group in total.Due to various elements including, but not limited to, the pro rata calculation on interest versus principal and the timing of the allowance of a claim, the percentage for an individual claim and/or group will vary from the group's total percentage. The disputed claims (on an "as if allowed" basis) are included in the General Unsecured Claims percentages. 12 WMI Liquidating Trust Next Dollar Analysis - Projected LTI Balance after August 1, 2013 Distributions Remaining Aggregate Distribution Distribution Description LTI Distribution Recipient (1) (2) Up to $16,923,393 Until LTI holders of CCBs claims are paid in full CCB CUSIPs 96.30% General Unsecured Claims 3.70% $16,923,394 - $74,277,519 Until Debtor begins to pay actual post-petition interest as General Unsecured Claims 3.58% opposed to by reason of contractual subordination PIERS CUSIPs 96.42% $74,277,520 - $311,199,502 Until LTI holders of Remaining Post-Petition Interest, PIERS and GUC are paid in full Remaining Post Petition Interest Claim Senior Floating 19.63% General Unsecured Claims 3.58% PIERS CUSIPs 76.78% NOTES: The percentages represent the percentage of each incremental distributed dollar each group would receive.The percentages represent the group in total.Due to various elements including, but not limited to, the pro rata calculation on interest versus principal and the timing of the allowance of a claim, the percentage for an individual claim and/or group will vary from the group's total percentage. The disputed claims (on an "as if allowed" basis) are included in the General Unsecured Claims percentages. 13 WMI Liquidating Trust June 2013 Quarterly Summary Report - UNAUDITED Rollforward of Disputed Claims Reserve Disputed Assets (2) LTI (3) Beginning Balance - 03/31/13 Post-effective Accretion on LTI portion - Net Interest Earned on Disputed Assets - Cash Distribution to Disputed LTIs ) Less:Allowed Clams (1) ) - Less: Disallowed Claims ) - Ending Balance - 06/30/13 NOTES: 1) Cash for allowed claims will be distributed on Aug 1 2) "Disputed Assets" includes cash held for the benefit of disputed claims as well as Runoff Notes elected by disputed claim holders in lieu of cash on the Effective Date 3) The face amount of unpaid claims which represents a claim against the general assets of the Trust, distributable in accordance with the subordination provisions of the Plan 14
